   Case: 1:18-cv-03083 Document #: 183 Filed: 11/05/19 Page 1 of 1 PageID #:1661




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MARY BILEK, individually and on behalf of           )
others similarly situated,                          )    Case No. 1:18-cv-03083
                        Plaintiff,                  )
                                                    )
       v.                                           )
                                                    )
NATIONAL CONGRESS OF EMPLOYERS,                     )    Hon. Judge Charles R. Norgle, Sr.
INC., et al.,                                       )    Hon. Mag. Judge Jeffrey T. Gilbert
              Defendants.                           )

                            DISMISSAL WITHOUT PREJUDICE

       Plaintiff hereby dismisses Defendant Unified Life Insurance Company (“Unified”), only,

from this case, without prejudice.

       Unified has not filed an answer, and has not moved for summary judgment.


Dated: November 5, 2019                                      /s/ Alexander H. Burke


Alexander H. Burke
Daniel J. Marovitch
BURKE LAW OFFICES, LLC
155 N. Michigan Ave., Suite 9020
Chicago, IL 60601
Telephone: (312) 729-5288
aburke@burkelawllc.com
dmarovitch@burkelawllc.com

Counsel for Plaintiff

                                CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2019, I electronically filed the foregoing with the

Clerk of the Court, using the CM/ECF system, which will send notification of such filing to all

counsel of record.

                                                             /s/ Alexander H. Burke
